DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, m selected from 1-10, Ar1, Ar2, and Ar3 selected from group (i), and L1 and L2 selected from group (4) in the reply filed on 01/16/2022 is acknowledged.  The traversal is on the ground(s) that searching Species B and the rest of the groups in Species A would not pose a serious burden for the Examiner.  The Applicant argues that a search of the prior art relevant to the claims of currently elected from Species A would provide the relevant prior art to the rest of the groups in Species A and Species B.
Applicant additionally argues that it does not seriously increase the search burden if m=0-10 remains in claim 1.
This is not found persuasive because the species or groupings of patentably indistinct species require searching difference classes/subclasses. Additionally the species or groupings of patentably indistinct species require employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers in Application No. CN 201711480627.1 required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 06/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an electron transporting layer and a raw material of the electron transporting layer comprising an inert metal and an organic compound of the claimed formula. It is unclear how the inert metal and organic compound are related to the electron transporting layer. Does the electron transport layer comprise the raw material? Or does the electron transport layer consist of the raw material?
For purposes of examination, claim 1 will be interpreted as the electron transport layer either comprises the raw material or consists of the raw material.
Claims 6-11 
Claim 2 recites Ar1, Ar2, and Ar3 are selected from 
    PNG
    media_image1.png
    106
    93
    media_image1.png
    Greyscale
and
    PNG
    media_image1.png
    106
    93
    media_image1.png
    Greyscale
wherein R1 to R8 are selected from the group consisting of hydrogen, alkyl, aryl, etc.  The definition of R1 to R8 does not appear to include L1 or L2, thus it is unclear where the attachments of L1 and L2 are located, whether directly or indirectly attached.
For purposes of examination, the claim will be interpreted as any of R1 to R8 may represent L1 and L2, and the attachment of L1 and L2 may be direct or indirect.
Claim 3 recites “wherein the aryl group is a phenyl group”. In claim 2, of which claim 3 is dependent upon, an “aryl group” occurs both in the definition for R1 to R8 and the definition for R. It is unclear whether “the aryl group” is in reference to R1 to R8 or R.
For purposes of examination, “the aryl group” will be interpreted as for either an aryl group of R1 to R8 or an aryl group of R.
Claim 4 recites “wherein sites where R1, R2, R3, and R4 are located are sites connected to L1 or L2. It is unclear whether this claim is requiring L1 or L2 to be connected to any of R1, R2, R3, and R4 or whether L1 or L2 must be connected to all of R1, R2, R3, and R4.
For purposes of examination, claim 4 will be interpreted as L1 or L2 may be connected to any of R1, R2, R3, and R4
Claim 5 recites L1 and L2 are represented by the group 
    PNG
    media_image2.png
    204
    142
    media_image2.png
    Greyscale
. It is unclear whether the highlighted groups on the anthracene 
    PNG
    media_image3.png
    204
    142
    media_image3.png
    Greyscale
 represent attachment locations to Ar1, Ar2, and Ar3 or whether the groups represent methyl substituents.
For purposes of examination, the highlighted groups will be interpreted as either attachment locations to Ar1, Ar2, and Ar3 or methyl substituents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, herein after “Hiroshi”— Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. "58‐4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials." SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”).
Regarding claims 1-5 and 7-13 and 15, Sonar teaches compounds of formula I
    PNG
    media_image4.png
    46
    146
    media_image4.png
    Greyscale
(¶ [0013]). Sonar teaches compound of formula I may exhibit high solubility and may be easily purified (¶ [0073]).
Sonar teaches specific examples of formula I including the compound N-1, as shown below (¶ [0069]):

    PNG
    media_image5.png
    50
    26
    media_image5.png
    Greyscale

In compound N-1, each n is represented by 1, p is represented by 1, and r is represented by 2.
Sonar fails to teach a compound as above comprising bipyridine. However, Sonar does teach each n is independently an integer from 1 to 20 and the variable A may be represented by the groups A1
    PNG
    media_image6.png
    69
    129
    media_image6.png
    Greyscale
, A13 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
, and A4 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
(¶ [0012] and [0014]). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Hiroshi teaches an organic electroluminescent element containing at least one kind of compound represented by general formula (6) in at least one organic layer 
    PNG
    media_image9.png
    99
    242
    media_image9.png
    Greyscale
 (¶ [0012]-[0013]). Hiroshi teaches when the 2,2’-bipyridyl derivative of general formula (6) is used as an electron transport material, it has been found that the light emission luminance increases as compared with the case of using a conventional material (¶ [0019]). Additionally, when the 2,2’-bipyridyl derivative of general formula (6) is used as a light-emitting material, a very good light-emitting characteristic can be obtained (¶ [0020]). Hiroshi further teaches that using a compound of general formula (6) in an organic EL element improves emission luminance, light emission efficiency, and half-life time (¶ [0137]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a value of 2 for n and to substitute the groups 
    PNG
    media_image5.png
    50
    26
    media_image5.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    125
    media_image7.png
    Greyscale
with pyridine 
    PNG
    media_image8.png
    69
    136
    media_image8.png
    Greyscale
, wherein the N atom of the pyridine groups is located in the ortho position with respect to the highlighted bonds 
    PNG
    media_image10.png
    60
    141
    media_image10.png
    Greyscale
 , to arrive at a compound comprising 2,2’-bipyridyl, based on the teaching of Hiroshi.  The motivation for 
The modified compound of Sonar in view of Hiroshi has the following structure:

    PNG
    media_image11.png
    148
    1178
    media_image11.png
    Greyscale

The above compound fails to comprise anthracene.  However, Sonar does teach D may be represented by D7
    PNG
    media_image12.png
    175
    137
    media_image12.png
    Greyscale
and D9 
    PNG
    media_image13.png
    71
    205
    media_image13.png
    Greyscale
 (¶ [0014] and pg. 4). Additionally, Sonar teaches the compounds of formula I may be used as emissive and/or electron transporting material in OLEDs (¶ [0076]).
Kadoma teaches a light-emitting element having good characteristics can be obtained by using a bipyridine compound having at least one 2,2’-bipyridine structure and at least two anthracene skeletons as light-emitting element materials (¶ [0016]). Kadoma teaches a bipyridine compound having two anthracene skeletons has a high carrier-transport property (¶ [0057]). Kadoma teaches with the use of the bipyridine compound for a carrier-transport layer (particularly, an electron-transport layer) of a light-emitting element, the light-emitting element can have good characteristics such as low driving voltage (¶ [0057]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each fluorene group 
    PNG
    media_image5.png
    50
    26
    media_image5.png
    Greyscale
 with the anthracene group D7 to arrive at a compound having two anthracene groups and at least one 2,2’-
The modified compound of Sonar in view of Hiroshi and Kadoma has the following structure:

    PNG
    media_image14.png
    220
    929
    media_image14.png
    Greyscale

The modified compound of Sonar in view of Hiroshi and Kadoma reads on the general formula (6) of Hiroshi wherein: (i) q represents an integer of 2; (ii) R13 in each 2,2’-bipyridyl group represents Ar2; (iii) R11, R12, and R14 to R18 in each 2,2’-bipyridyl group represent hydrogen atoms; and (iv)  Ar2 represents an aromatic hydrocarbon group (anthracene) that is further substituted by a 2,2’-bipyridyl group (¶ [0014]).
As the modified compound of Sonar in view of Hiroshi and Kadoma read on the general formula (6) of Hiroshi, the compound is expected to obtain the benefits taught by Hiroshi.
As the modified compound of Sonar in view of Hiroshi and Kadoma comprises at least one 2,2’-bipyridine structure and at least two anthracene skeletons, the compound is expected to obtain the benefits taught by Kadoma.
Sonar in view of Hiroshi and Kadoma fail to teach an electron transport layer comprising an inert metal and the modified compound. However, as discussed above, Sonar teaches the compounds of formula I may be used as electron transporting material in OLEDs (¶ [0076]), wherein the compounds may exhibit high solubility and may be easily purified (¶ [0073]). Additionally, Sonar teaches compounds of formula I are n-type acceptor materials (abstract). Hiroshi teaches when the 2,2’-bipyridyl derivative 
Kang teaches an organic light emitting device that includes a first electrode, a second electrode, two or more light emitting units, a charge generation layer, and an electron transport layer, wherein the electron transport layer includes a first electron transport layer doped with an n-type dopant and a second electron transport layer doped with a metal salt, metal oxide, or organic metal salt (abstract).
Kang teaches the host material for the first electron transport layer may be an organic material, and may specifically be electron transport materials having an n-type substituent in an anthracene core, wherein the n-type substituent may be a ring compound including a heteroatom such as N (¶ [0062]-[0063]).
Kang teaches the n-type dopant included in the first electron transport layer may be metals such as Li, Cs, Mg, etc. (¶ [0048]). Kang teaches the n-type dopant may be present in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material (¶ [0048]).
Kang teaches the organic light emitting device has significantly reduced driving voltage, excellent light emission efficiency, and a long lifespan (¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Sonar in view of Hiroshi and Kadoma as the host material in the first electron transport layer in the organic light emitting device of Kang, wherein the modified compound is doped with a n-type dopant in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material, based on the teaching of 
The organic electroluminescence device of Sonar in view of Hiroshi, Kadoma, and Kang fails to teach wherein the n-type dopant is an inert metal. However, as discussed above, the n-type dopant may be metals such as Li, Cs, Mg, etc. (Kang, ¶ [0048]).
Bae teaches in the analogous art of OLEDs (abstract), a n-doped electron transporting layer (ETL) is necessary to inject electrons effectively (pg. 794, left column, last paragraph). Bae teaches several metallic n-dopants including Li, Cs, Mg, Ag, among others (pg. 794, left column, last paragraph). Accordingly, Bae teaches Ag is a suitable substitute for Li, Cs, and Mg as an n-dopant in an electron transport layer.
Therefore, in light of the teachings of Bae, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the n-type dopant of the first electron transport layer with Ag because Bae teaches the variable may suitably be selected as a n-dopant for an electron transport layer. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that Ag would be useful as the n-type dopant in the first electron transport layer of the organic light emitting device of Sonar in view of Hiroshi, Kadoma, and Kang and possess the benefits taught by Sonar, Hiroshi, Kadoma, Kang, and Bae. See MPEP 2143.I.(B).
As recited in the instant specification, silver (Ag) is an inert metal (instant ¶ [0030]).
As described above, the modified compound has the following structure:

    PNG
    media_image14.png
    220
    929
    media_image14.png
    Greyscale

Per claims 1-2, and 5, the modified compound reads on the claimed formula wherein:
Ar1, Ar2, and Ar3 are selected from a nitrogen-nitrogen coordination group, specifically 
    PNG
    media_image15.png
    109
    203
    media_image15.png
    Greyscale
;
wherein each of R3 to R8 are hydrogen atoms, R1 and R2 are attachment locations to L1 and L2, and R is not required to be present;
L1 and L2 are selected from the group consisting of an arylene group containing 14 carbon atoms, specifically 
    PNG
    media_image2.png
    204
    142
    media_image2.png
    Greyscale
; 
wherein each of R13 to R18 are hydrogen atoms; and
m is an integer of 1.
Per claim 3, an aryl group is not required by the claims and thus the limitation of claim 3 is met.
Per claim 4, R1 and R2 are sites connected to L1 and L2.
Per claims 7-9, as discussed above, the n-type dopant is silver.
Per claim 10, as discussed above, the n-type dopant in present in an amount of 1 to 50% by weight based on the total weight of the first electron transport layer material. A prima facie case of 
Per claims 12-13, Kang teaches the thickness of the first electron transport layer may range from 50 to 100 angstroms (5 to 10 nm) (¶ [0049]).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Per claim 15, an organic light emitting device is a lighting display and thus meets the limitation of claim 15.
Regarding claim 14, Sonar in view of Hiroshi, Kadoma, Kang, and Bae teach the organic light emitting device of claim 11, as described above. 
As discussed above, Kang teaches an organic light emitting device that includes a first electrode, a second electrode, two or more light emitting units, a charge generation layer, and an electron transport layer (abstract). The organic light emitting device of Sonar in view of Hiroshi, Kadoma, Kang, and Bae fails to specifically include a substrate and a hole transporting layer.
Kang further teaches the organic light emitting device may include a substrate (¶ [0090]). Additionally, Kang teaches the light emitting units may include one or more organic material layers other than light emitting layers such as a hole transport layer (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a substrate and a hole transporting layer in the organic light emitting device of Sonar in view of Hiroshi, Kadoma, Kang, and Bae, because one of ordinary skill in the art would reasonably have expected the elements of a substrate, a hole transport layer and an organic light emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar et al. US 2012/0298976 A1 (“Sonar”) in view of Hiroshi et al. JP 2008277810—English translation obtained from Global Dossier, herein after “Hiroshi”— Kadoma et al. US 2013/0214260 A1 (“Kadoma”), Kang et al. US 2015/0144897 A1 (“Kang”), and Bae, Hyeong Woo, et al. "58‐4: Highly Efficient Tandem Organic Lighting Emitting Diodes with Novel Electron Transport Materials." SID Symposium Digest of Technical Papers. Vol. 47. No. 1. 2016 (“Bae”) as applied to claim 1 above, and further in view of Gao, Baoxiang, et al. "New fluorescent dipolar pyrazine derivatives for non-doped red organic light-emitting diodes." Materials chemistry and physics 99.2-3 (2006): 247-252 (“Gao”).
Regarding claim 6, Sonar in view of Hiroshi, Kadoma, Zhou, and Wen teach the organic electroluminescence device comprising the modified compound of claim 1, as described above, wherein the modified compound is shown below.

    PNG
    media_image14.png
    220
    929
    media_image14.png
    Greyscale

The modified compound fails to comprise pyrazine groups. However, Sonar does teach in formula I, each A may be selected from group A4 
    PNG
    media_image16.png
    60
    119
    media_image16.png
    Greyscale
and A6 
    PNG
    media_image17.png
    63
    118
    media_image17.png
    Greyscale
 (¶ [0013]).
Gao teaches pyrazine derivatives have been used in OLEDs and show good electroluminescent performance (pg. 247, left column).
Therefore, given the general formula and teachings of Sonar, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each pyridine group A4 with the pyrazine group A6, because Sonar teaches the variable may suitably be selected as the variable A.  The substitution would have been one known element for another and one 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute each pyridine group A4 with the pyrazine group A6, based on the teaching of Gao.  The motivation for doing so would have been to obtain a compound showing good electroluminescent performance, as taught by Gao.
The modified compound has the same structure as the following claimed compound: 

    PNG
    media_image18.png
    99
    364
    media_image18.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786